Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The amendment to the specification received on December 22, 2021 is acceptable.  The specification objections are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 recites the limitation directed to “a vicinity”.  The specification does not disclose specifically what the boundaries the applicant considers a “vicinity” to be, and therefore, this limitation is indefinite.  The Examiner recommends removing “vicinity” and re-writing the claim limitation to “the working fluid flows to the discharge port after flowing around the drive shaft and the sealing member, wherein the working fluid fluidly contacts the drive shaft and the sealing member, which actively cools the sealing member”.
Claims 2-7 are rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKASAKU (U.S. Patent Publication US 2013/0134720 A1).
Regarding claim 1, FUKASAKU discloses:   a scroll type expander (72) (see Figure 1) used in a Rankine cycle (see Figure 2, ¶0054) in which a working fluid circulates (see Figure 2, ¶0054-¶0056), comprising: 

a drive shaft (40, 70), a base end of which is housed in the housing and a tip end of which projects out of the housing (see Figures 1, 4, and 7 and marked up Figure 1, which shows a base end in the housing and a tip end the projects out of the housing (62)); 
a fixed scroll (77) fixed to a side closer to the base end of the drive shaft rather than to the tip end of the drive shaft inside the housing (see Figures 1, 4, and 7); 
an orbiting scroll (74) arranged on a side of the fixed scroll closer to the tip end of the drive shaft in a rotatable structure inside the housing (see Figures 1, 4, and 7); 
a bearing (71) arranged on a side of the orbiting scroll closer to the tip end of the drive shaft inside the housing and configured to support the drive shaft in a rotatable structure with respect to the housing via a plurality of rolling elements (see Figures 1, 4, and 7, the limitation directed to “configured to support the drive shaft in a rotatable structure with respect to the housing via a plurality of rolling elements” is a functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since FUKASAKU is capable of having the bearing supporting the drive shaft in a rotatable structure with respect to the housing using a plurality of rolling elements, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)); and 
a sealing member (see Figures 1, 4, and 7 and marked up Figure 1) arranged on a side of the bearing closer to the tip end of the drive shaft inside the housing and configured to surround an outer peripheral surface of the drive shaft (see Figures 1, 4, and 7 and marked up Figure 1), wherein 
the fixed scroll has a fixed-side scroll portion (772) formed in a spiral shape when viewed from an axial direction of the drive shaft (see Figures 1, 4, and 7), 
the orbiting scroll has an orbiting-side scroll portion (742) formed in a spiral shape when viewed from the axial direction of the drive shaft and meshing with the fixed-side scroll portion (see Figures 1, 4, and 7), 
the housing includes a suction port (391) formed at a position on an opposite side to the drive shaft with the fixed scroll interposed between the suction port and the drive shaft (see Figures 1, 4, and 7) and configured to introduce high-pressure working fluid from an external circuit (see Figures 1, 4, and 7, ¶0075), a discharge port (362) formed on a side of the bearing closer to the tip end of the drive shaft (see Figures 1, 4, and 7) and configured to discharge low-pressure working fluid to an external circuit (see Figures 1, 4, and 7, ¶0075), a low pressure chamber formed on an outer side of the orbiting-side scroll portion when viewed from an axial direction of the drive shaft (see Figures 1, 4, and 7 and marked up Figure 1), and a tip end-side low-pressure space (80) being a space in which the sealing member is arranged (see Figures 1, 4, and 7 and marked up Figure 1), 
the front housing is provided with a partition wall (see Figures 1, 4, and 7 and marked up Figure 1, where the partition wall is part of (63), which has been defined as part of the front housing) configured to partition the tip end-side low-pressure space and the low pressure chamber from each other, the partition wall being disposed at a position located between the tip end-side low-pressure space and the low pressure chamber when viewed from a radial direction of the drive shaft and located closer to the discharge port than the drive shaft when viewed from the axial direction of the drive shaft (see Figures 1, 4, and 7 and marked up Figure 1), 
a communication space (see Figures 1, 4, and 7 and marked up Figure 1) configured to communicate the tip end-side low-pressure space with the low pressure chamber is disposed at a position located between the tip end-side low-pressure space and the low pressure chamber when viewed from a radial direction of the drive shaft and opposed to the discharge port with a center of the drive shaft interposed between the position and the discharge port when viewed from the axial direction of the drive shaft (see Figures 1, 4, and 7 and marked up Figure 1); and
the working fluid flows to the discharge port after passing a vicinity of the drive shaft and the sealing member (see Marked up Figure 1, as discussed above, the terminology of “a vicinity” is broadly interpreted, where FUKASAKU does show that the working fluid flows to the discharge port (362) after passing a vicinity of the drive shaft and the sealing member as broadly interpreted, where since the working fluid flows around the drive shaft and the sealing member, even though these components are surrounded by housing section (63), it is still in the vicinity of the drive shaft and the sealing member.  The claim does not recite that the working fluid being in fluid contact with the drive shaft or the sealing member). 

    PNG
    media_image1.png
    525
    788
    media_image1.png
    Greyscale

Regarding claim 2, FUKASAKU discloses:   the partition wall is arranged on an outer side of the bearing in radial directions of the drive shaft (see Figures 1, 4, and 7 and marked up Figure 1). 
Regarding claims 3 and 5, FUKASAKU discloses:   the communication space is arranged on an outer side of the bearing in radial directions of the drive shaft (see Figures 1, 4, and 7 and marked up Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over FUKASAKU in view of NAKAMURA (U.S. Patent US 2015/0098845 A1).
Regarding claims 4, 6, and 7, FUKASAKU discloses the claimed invention as discussed above, however, fails to specifically disclose a rotation preventing mechanism configured to prevent the orbiting scroll from rotating, wherein the rotation preventing mechanism includes a ball coupling including a plurality of balls arranged in a radial structure with a gap interposed between each pair of adjacent balls when viewed from the axial direction of the drive shaft, and gaps formed between adjacent balls communicate the tip end-side low-pressure space with the low-pressure chamber.
Regarding claims 4, 6, and 7, NAKAMURA teaches:   a rotation preventing mechanism (77) configured to prevent the orbiting scroll from rotating (see Figure 3, ¶0048), wherein 
the rotation preventing mechanism includes a ball coupling including a plurality of balls arranged in a radial structure (see Figure 3, ¶0048, ¶0055) with a gap interposed between each pair of adjacent balls when viewed from the axial direction of the drive shaft (see Figure 3, which shows that there is a gap, which allows for fluid to flow thru (see the arrows in Figure 3), and 
gaps (see Figure 3, ¶0055) formed between adjacent balls communicate the tip end-side low-pressure space (72A) with the low-pressure chamber (78A). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a rotation preventing mechanism configured to prevent the orbiting scroll from rotating, wherein the rotation preventing mechanism includes a ball coupling including a plurality of balls arranged in a radial structure with a gap interposed between each pair of adjacent balls when viewed from the axial direction of the drive shaft, and gaps formed between adjacent balls communicate the tip end-side low-pressure space with the low-pressure chamber in the scroll expander of FUKASAKU, in order to provide an alternative means for restricting the orbiting scroll so that the orbiting scroll orbits versus rotates, as well as, providing additional pathways for the expanded working fluid to travel, where the working fluid being a refrigerant also aids in reducing friction between the rotating components.

Response to Arguments
Applicant’s amendments have resolved the Specification and 112(b) rejections in the Non-Final Office action mailed on September 30, 2021, which are hereby withdrawn.  A new 112(b) rejection has been made necessitated by the amendment to claim 1.
Applicant argues the new claim amendments are not met by FUKASAKU, the Examiner respectfully disagrees.  The Examiner has modified the interpretation of FUKASAKU, which does meet the amended claim limitations.  Specifically, FUKASAKU discloses the housing (36, 39, 62, 63; 35, 37, 38) formed of a front housing (62, 63, 36, 39) and a rear housing (35, 37, 38) (see Figure 1).  In addition, the amendment that recites “the working fluid flows to the discharge port after passing a vicinity of the drive shaft and the sealing member” is also met by FUKASAKU (see rejection above).  As discussed in the 112(b) rejection and 102(a)(1) rejection, the terminology of “a vicinity” is given a broad interpretation, where FUKASAKU does disclose that the working fluid flows to the discharge port after passing a vicinity of the drive shaft and the sealing member (see Marked up Figure 1), where FUKASAKU does show that the working fluid flows to the discharge port (362) after passing a vicinity of the drive shaft and the sealing member as broadly interpreted, where since the working fluid flows around the drive shaft and the sealing member, even though these components are surrounded by housing section (63), it is still in the “vicinity” of the drive shaft and the sealing member.  The claim does not recite that the working fluid being in fluid contact with the drive shaft or the sealing member.
Applicant makes a statement about prima facia case of obviousness that the 103 rejection has to meet the 3 criteria, where the Examiner has articulated what FUKASAKU does not have, what NAKAMURA teaches, and why it is obvious to one having ordinary skill in the art to combine (see rejection above).  Applicant then makes a couple of references to the MPEP and sections of the MPEP (see Page 10 of Applicant’s arguments), however, the only articulation of what specifically in the 103 combination is defective applicant states that “For at least the reasons provided below, …Claims 4, 6, and 7 are patentably distinguishable from the referenced cited in the Office Action”.  The reasons given for claims 4, 6, and 7 are based on the amendment and arguments with respect to claim 1, which have been addressed above.  The sections that the applicant cites from the MPEP (see Page 10), the Examiner is construing that these are just statements for 103 rejections, and not that the Examiner did not meet one of these criteria.  The Examiner has articulated and has met the criteria for a 103 rejection (see above).  Furthermore, MPEP§2143 (one of the sections cited by the applicant) does discuss simple substitution.  Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) as cited in KSR:  “the Court derived from the precedents the conclusion that when a patent “simply arranges old elements with each performing the same function it had been known to perform” and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1395 (U.S. 2007).  Switching from one rotation preventing mechanism to another (i.e. a simple substitution of the rotation preventing mechanism of FUKASAKU for the rotation preventing mechanism of NAKAMURA) requires only routine skill in the art and produces predictable results.  The only specific claim limitations that are argued with respect to the 103 rejections are the amendments made to claim 1, which the Examiner has addressed above.
Applicant on Page 11 has made some statements (these statements are under No Waiver and Request for Evidentiary Support), however, these statements do not specifically point out any claim limitations or prior art.  Furthermore, the Examiner has not taken Official notice, and therefore, the request for a reference or affidavit is not warranted. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746